Motion to Reinstate Granted and Abatement Lifted, Petition for Writ of
Mandamus Denied as Moot, and Memorandum Opinion filed March 19, 2009







 
Motion
to Reinstate Granted and Abatement Lifted, Petition for Writ of Mandamus Denied
as Moot, and Memorandum Opinion filed March 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00962-CR
____________
 
IN RE GERALD J. DURDEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 17, 2008, relator Gerald J. Durden filed a petition for writ of
mandamus against Theresa Chang, the former district clerk of Harris County. 
Relator contends that the district clerk abused her discretion by failing to
forward his notice of appeal to the appropriate appellate court.  Because the
filing of a notice of appeal invokes our jurisdiction, we have jurisdiction to
consider relator=s mandamus petition.  See Tex. Gov=t Code Ann. ' 22.221(a) (Vernon 2004); In re
Washington, 7 S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding).




During
the pendency of this proceeding, Chang left office and was replaced by Loren
Jackson, the current Harris County district clerk.  On December 17, 2008, we
abated this case to permit Jackson to consider relator=s request for relief.  See Tex.
R. App. P. 7.2(b).  On January 30, 2009, Jackson notified us that his office
has located and filed relator=s August 19, 2008 notice of appeal.  The Clerk of this Court
has assigned relator=s notice of appeal to appellate cause number 14-09-00120-CR.
Accordingly,
we grant relator=s motion to reinstate, and lift our earlier abatement order. 
We deny relator=s mandamus petition as moot.
 
PER
CURIAM
 
Panel consists of Justices
Yates, Seymore, and Boyce.
Do Not Publish.  Tex. R.
App. P. 47.2(b).